             Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 1 of 10


                                      EKP
                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                              )
                                                        )
               Plaintiff,                               )
                                                        )   Case No.                         3133
               V.                                       )
                                                        )
 WILLIAM REDDINGTON, JR.                                )
 408 Aqueduct Drive                                    )
 North Wales, Pennsylvania 19454; and                   )

 BANK L'NITED TEXAS FSB
                                                        )
                                                        )                  FILED
 3200 Southwest Freeway                                 )
 Houston, Texas 77027,                                  )
                                                                                      019
                                                        )
               Defendants.                              )
 - - - - - - - - ·----

                                COMPLAINT FOR FEDERAL TAXES

        The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States, brings this action to collect the assessments made against William

Reddington, Jr. for unpaid trust fund recovery penalties, and to enforce the corresponding federal

tax liens against the real property located at 408 Aqueduct Drive, North Wales, Pennsylvania.

                                     JURISDICTION AND VENUE

        1.          Jurisdiction over this action is conferred upon this Court pursuant to

26 U.S.C. §§ 7402 and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

        2.          Venue is proper in this district under 28 U.S.C. §§ 1391 and 1396 because

Defendant William Reddington, Jr. resides in the district, and the federal tax liabilities at issue in

this action accrued in this district.


                      i
                     I
                     l
                     :I
         Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 2 of 10




                                             PARTIES

       3.      Plaintiff is the United States of America.

       4.      Defendant William Reddington, Jr. is a resident of Montgomery County, which is

located within the jurisdiction over this Court.

       5.      Defendant Bank United Texas FSB is named as a party under 26 U.S.C. § 7403(b)

because it may claim an interest in the real property that is the subject ofthis action.

        6.     The real property that is the subject of this dispute is located at 408 Aqueduct

Drive, North Wales, Pennsylvania, which is located within the jurisdiction of this Court.

               COL'NT I: REDUCE TRUST FL'ND RECOVERY PENAL TY
                          ASSESSMENTS TO JUDGMENT \    ·,

        7.     The Cnited States incorporates by reference the allegations set forth in paragraphs

1 through 6 above.

        8.      Reddington owned and operated Mercury Transport Inc. ("Mercury Transport")

during the last quarter of 2005 and all quarters of 2007.

        9.      As president of Mercury Transport, Reddington was responsible for determining

the financial policy of Mercury Transport, and was responsible for directing or authorizing

payments to creditors.

        10.     During the last quarter of2005 and all quarters of 2007, Reddington was

responsible for signing checks, authorizing payroll, authorizing Federal Tax Deposits, and

preparing and signing payroll tax returns.

        11.     Reddington was responsible for collecting, truthfully accounting for, and paying

over to the lJnited States the federal employment taxes withheld from wages of employees of

Mercury Transport (the "Trust Fund Taxes") during the taxable periods at issue.




                                                   2
          Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 3 of 10




          12.   During the last quarter of 2005 and all quarters of 2007, the federal withholding

taxes were not collected, truthfully accounted for, and paid over to the United States.

          13.   Reddington willfully failed to collect, truthfully account for, or pay over to the

United States the federal employment tax withholdings of Mercury Transport for the last quarter

of 2005 and all quarters of 2007.

          14.    Reddington's willful failure to collect, truthfully account for, and pay over the

Trust Fund Taxes rendered him liable for a penalty under 26 U.S.C. § 6672 equal to the total

amount of the federal employment taxes not collected, accounted for, and paid over to the United

States.

          15.    Pursuant to 26 U.S.C. § 6672, a delegate of the Secretary of the Treasury assessed

the following trust fund recovery penalties ("TFRPs") against Reddington on the dates and in the


amounts set fo_rt_h_b~e-lo_w_:____
    Tax Period               Date of
                                                       --------
                                                   Amount of                Outstanding Balance as tj'
                                                                                                        I
     Endin                 Assessment              Assessment                  ofJuly 22, 2019
                                                                       I                           ~--
:   12/31/2005       I    __ 12/29/2008      1
                                                   $158,232.85                    $180,725.90

I                                                                                                      -J
•
            .
     31311200~

     6/30/2007

     9/30/2007
               1212912008 [


                     1
                     i
                           121;912o~s

                           12/29/200--;--r
                                            I __
                                                    $43,942.53

                                                    $44,621:2~

                                                    $41,513.05
                                                                 ~
                                                                     I             -$-64-,3-4-o.6_3_

                                                                                   $31,493.17 -        ·1
                                                                           _ _ _$_6_0_,7_36.8_1____....,1,
                                                                       1
                                                                       I _____$_58_,8_2_9_._21_ _--HI,
                                                                      r
    1213112001             1212912008               $40,~30.32

                                                       TOTAL:                     $396,125.78
                                                                     -'-----"---'-+'I                       1


          16.    Notice and demand for payment of the assessments described in paragraph 15

were given to Reddington.

          17.    Interest has accrued according to law on the unpaid balance of the assessments se

forth in paragraph 15 above, and will continue to accrue until paid in full.


                                                   3
        Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 4 of 10




       18.     Despite notice and demand of payment, Reddington has failed to fully pay the

amounts due and owing.

       19.     By reason of the foregoing, Reddington is indebted to the United States in the

amount of $396,125.78 as of July 22, 2019, for his unpaid assessed TFRPs set forth in paragraph

15 above, together with all interest that has accrued and will continue to accrue by law.

                    COUNT II: ENFORCE THE FEDERAL TAX LIENS

       20.     The United States incorporates by reference the allegations set forth in paragraphs

1 through 19 above.

       21.     Reddington acquired title to the real property located at 408 Aqueduct Drive,

North Wales, Pennsylvania ("Aqueduct Drive Property") on or about :\fay 23, 1993. The

Aqueduct Drive Property is more particularly described in the Deed attached hereto as Exhibit A.

       22.     By reason of the assessments made against Reddington described in paragraph 15J

above, federal tax liens arose by operation oflaw under 26 U.S.C. §§ 6321 and 6322 on the date1

of the assessments, and attached to all property and rights to property owned or thereafter

acquired by Reddington, including, but not limited to, his interest in the Aqueduct Drive

Property.

       23.     Notices of federal tax liens for the assessments described in paragraph 15 were

filed on or about April 16, 2009 (and refiled on March 27, 2018), with the Montgomery County

Prothonotary in Norristown, Pennsylvania.

       24.     The United States is the holder of valid and subsisting tax liens that encumber

Reddington's interest in the Aqueduct Drive Property.

       25.     Under 26 U.S.C. § 7403, the United States is entitled to enforce its liens against

the Aqueduct Drive Property; to have the entire property sold at a judicial sale free and clear of



                                                 4
         Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 5 of 10




all rights, titles, claims, and interests of the parties; and to have the proceeds distributed, after the

payment of the cost of sale and any real estate taxes due and owing, among the parties in

accordance with their lawful priorities.

        WHEREFORE, the United States respectfully requests that this Court:

        A.      Render judgment in favor of the United States and against Reddington in the

amount of $396,125.78 as of July 22, 2019, for unpaid TFRPs as set forth in paragraph 15,

together with all interest that has accrued and will continue to accrue by law;

        B.      Order, adjudge, and decree that the United States has valid and subsisting liens

against all property and rights to property of Reddington, including, but not limited to, his

interest in the Aqueduct Drive Property;

        C.      Adjudge and decree that the federal tax liens attaching to the Aqueduct Drive

Property be foreclosed and the property be sold at a judicial sale according to law, free and clear

of any right, title, lien, claim, or interest of any of the defendant herein;

        D.      Order that the net proceeds from the sale be distributed to pay the sale expenses,          I


any local property taxes, satisfy all liens (including tax liens) according to their priority, and thaj

any remaining proceeds go to those having valid claims; and

JI

II

II

II

II

II

II



                                                     5
        Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 6 of 10



       E.        Grant the United States such other relief as it deems just and proper under the

circumstances.

Date: July 17, 2019

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       ~~~~O'lb),
                                                       D.C. Bar No. 241446
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 227
                                                       Washington, D.C. 20044
                                                       202-514-5153 (v)
                                                       202-514-6866 (f)
                                                       Catriona.M.Coppler@usdoj.gov




                                                   6



                 .1
         Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 7 of 10
                                                                  ~ial_~
                                                           a           .....     ... •      -             ---·         Exh bit
                                                                                                                          A




            - I l l ~ ...


           · · GtfJi.u
                  ...  3Jnbenture                      .Bl1be        iw. z1th ...,., ~11y                  lt93


                            IC. IIMWl1NI AT mmnBn" J, IN::, , A PA ~TlCN
                                                                                 (Jicnluf1tr uJW ,.. Gr••• ),
.-:.·:




             IU.111\T <&TAJH lol or pltc» or tromxl, with tm bulldilll Uld ill)rtNW!I t• thlnoll
             erectid, S1tuale in lil>nt,oary Toanulp, Mantscnry County, Plmeylvula,MI dN<:l'1a.d
             1ccontlrw to• Sllbdlvl•lon Plan l'tlMe 1 *Winnen c1rc11• dated October H, 1911 and lHt
             rw!tled AIJiUal 30, 1912 Ind roc:orded !n t.tint.-,ry eoutty hi Plan Sook i\o-53 p119 uo.
             a folloas. to wit:                                                                       ,
             EilJIUJI; at • point CJn tho HorthNaterly 1tdlt or AQudJct Dl'lw 124feel wlda) llblch
             paint al tJeaimq I• COIIID\ to thl• Lot and Lot No. II u lhllllJ on Nici Plan; ti.a
             axtena1rw rrca •td point or t»stmtrw, alon, Lot No. •· North ao .,.,... albat• 22   ,1
             i3',11 f•I to a poCJlt; tlace ate.ndllll South        st_....
             ~ &at crm,tna tho bed ar a i»rtaJn exl•Una 20 t•t wide Nnltary ..... .....nt,
                                                                         3111111.tlN :U MIXllla 8-t
             :U.00 fNt to• pol111I, a c:omor of Lot No, H u . . _ an •ld Plan;thlnce •t1Ml111
             alq lhe .... South 30 dlareN S7 IIIJIIJtN 22 NCOndl ...t. rwcrm1Irw Nld NWI&" . . . _ , ,
             1U.3' foal to • point Oil the Aid MorthNaterty •1de csr Aqlltcb:t Drlw; thall axttndlq
             alan, u. -     Jiol'th SI dllfWN 02 mi11Ut01 31 aecondl ...t u.oo f•t to the rtrat     ·
             :antlamd point .~ pl.c:e or bltlmtnc,                                                  .
                      .            .
             B1111. Lot No. 17 11 a1Xllll'I an aid Plan,
             BW1i cxunY l'aWZI. ID, .00..00003-15-4
             B!UIJ th, . . . ix-flN lhich II Willtonmn ProplrllN, Inc, by Died dal-1 Sept. . . . . .
             tm ml NOOl'dld Sn lillntsc-r, Colaty 1ft DNcl l!oak &o1I ..... 1U5 CCIIIN)'ad •to K,
             Jtovmalan at Jbltaaimy I.. tnc. , in , ...
             111D Nm smm:r 10 cwt11o twtr1ct1Dna .• of record.
                                   JIOlffCOftllf COUln'Y COIOll£1IOJIIRS~ISTR!
                                   46·00-0000J-,5-4 lfOIITG(IMIIY
                                   l,QUIIIUCt Dtt                        .rt,: .
                                   JIOYIAl!lU l AT ltOfflOIIDY l IJC
                                   I 01511 U OHL      17       2101 OA'll: H/02/tJ




                                                                                                                  --
                 !
                                        .. - .·----:-,--==:::______
             ---·l
          Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 8 of 10




             . . u_.La•''·. . . . . . . . . . -,. . . ,. . . . . . . - . . . . -...
            ....... ·-__..-.................................._.......-
                                                                   ... --~""'  ~_.,==~"!°'==-~-:--------! -
    -------
                                          ,,. ,...................
                                                                               . -'
.
        ·11togttl!tt ......... ..,.._ .......... ---........--..~·- ...... ,_.,.
            ...........                                                  .................                                                                         ----



                    l•" ..
              .. -1111         el, la. •• ti \Ill .....
                                                                                                                                               1
               go ttabt aub to ~o\ll ........... ,... .......................... ...-•• ...                                                    i
                  .....di.. -
                  9,........ -
                                             _....... ....
                                            .... ~·~'"'"""' . . . . . . _ _ _ . . . . . _
                                                                                                      -          ..............
                                                                                                                  • ........
                                                                                                                                               \
                   ...................., p .........................-                             • ... ......           ... .....                 l
                   (MCYef•
                                                                                                                                                   \
                                                                                     11500                                    12'2,77
                                                                                     I\OIITiOKH't 111'.                       12'2,77
                                                                                      ST~tE S1A1IP                            2515.5-'
                                                                                      'fG1M.                                  tffl.77
                                                                                      tHtCK                                   1292.11
                                                                                      cHEtK
                                                                                       t1EK
                                                                                       0,-02-tl'2WE0 11            <:tSM-01 3'15 \511211\




            \
              -    ... ------ . .- . ................. . .
                                lnb Ult_.

                                _... ......... oraat••
                                ...
                                - - _-
                                     __it_ _
                                           ..................,.....
                                             ,.._................ -
                                                                    ,otb~_..,.....,,,,.....-.....-."....-111&-'onnt••
                                                 Gr&nl01', for U...lf, It• a\Jtt8150rl
                                .....................               It   ...... _

                                                                    h1• tetra
                                                                   . . . .-
                                                                          .. -II,-
                                                                                 - -  -
                                                                                    ,._,.. --
                                                                                                 ...-
                                                                                         ........ - - ..... -

                                                                                             ·            ·          .
                                                                                                                                     ...



                                                                                                                                                       ....


                                      __
                                ....... subJect • ai~td

            I .....              ~-rorc-smmcD·


                                                         ......-. ------
                                                  ,.._., .. __..,-......s..-.ce-'•• ...-
                                                                                    ....
                                                 ...
              _
              ______
              --  __..........- ____.............-...... ...
                                                         ........,-.
                                                                      .       .....
                   ...........................-_..... .............................
                                                                                         -_..
                                                                                           -:
             \\\ ""'.,........
                        ....
                                  "'
                                                          ~
                                                                                                                                           .




              \\            .
                                           111   ••,....-or""


                                                                                                                                                              ,·


           • l •
                   ..
                   ~



                                                      115043PGO
                                                              ,,..127                        1IM#'fr!ffi19 1 I 11 r(Nf ti i
          ....~• .
           •• •        l~                                         ... r ,r      71 f ;;;et


                                       .         ..                                              ·,



                                                             J.




                                                                                 .. ~-~--..-·
                                                                    . ·-+-• . . ·--
          Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 9 of 10




                                                         SPf.grPrc PPhP Of Afflllt:&Y

                              I, the abaft namd CMHT!I, do beraby irtftOClblr nue, Na, IJlPOint, cmatit11te
                             Md confina x. Romanian at K:>n~ry I, Inc,, a eorpocattcn of the CowtorMa1th
                             or Palns,1Yallla ~ Min offlc. i1 12JO Horthbnx>k J)nw, ~tte 120, Trevoee,
 .
 ";"'.•
• at•,                       PA 19053, Ind it• udp Ind 9Ua:IHl>l'll, II)' true IZld l•Vft.ll Attonwy-ln-hct
                             for 1111 fot thoN lpleif!c Ind Uaited purpoeea u • t forth in Paragraph 7.00
                             or the lleclant.ton of QMnants and lllltr1ct1ona ot 111Me.n C1m1• and for •
                             11'4 in II)' - · place and at.ad, 1"9C:1.lte anr auch Mlrldlent(a} to tile Declaration
                            a ether ,natNMnt(1) naeeNU')' to etfect thl Pltpe:INI • • facth 1n Paragraph
                            7.00 Of the lleclautlcn or OWaMnta and hltrtcUcna Ylth tha • ._ force MCI
                            efftct •• thouslh t wre pr-t and ac:tbg for IIJ'Nlf Ind t t.ro, ratlfy 111d
                            canfim au that. 111 aid At.tcrne1-tn-ract. ahlll do by viit• heaof. 'Ilda Rawr
                            or AttOIJllf Mill not be affect«! by the fact that I llight. blcca 1IICl.'lllpet4nt
                            hlrutt.r, but atall n.hi ta hll force and affect. ln the 8'111.t there ia
                            aorw   thin orw Oran*, illl nrer111C1N to t11e 1ingu1ar llhal1 be &aid to be
                            pl\lnl.,

                                                                                     27th   ~   or._   __.Nl..,.._:v_ _ _ _;




                        Olaca1111lth of hmaylvania)Mt
                        ~ Of Hclltgr:ary            I

                       1a it nMlllll&'ed, that on tllta 27 e&r     ot            Npy           ,19._.U_, l»f«e·
                       - .1 the 11Ub1cr1btr Linda C, dii1lli                     •   PK90Mllr QSIIINd           ·
                         Willl• P, JIICkl1naioo, Jr.                  , 11bo, I a atl.ltied U.i) (an)
                       the penan(a) nwd in anc1 ~ IMC.'Ut.ed tbe vithln X.tnwt, Ind ~
                                                                                                                                •-·
                       ldcnowledged that the l'Mtmmt va, aigned, IINled and delivered •• a YQ111ntary
                       act Md deed roe the i - . and PltPC*CI tbtnin expnSHd.




          .....,.._......      ..   •1111
                                                               1!50ii3PGO I 28



                                                                        ..   '
                        •
                        L                                                                                                  .,


             --         ;
                                                    Case 2:19-cv-03133-GEKP Document 1 Filed 07/18/19 Page 10 of 10




                                                                                           ".        .   . ..
                                                                                                          ~
                                                                                                                                                                 l   .,1.r ,&.J ;a.                   11-
                                                                                                                                                                                                                 t'       ~
                                                                                                                                                                                                                      ., ~,
                                                                                                                                                                                                                           ' .
                                                                                                                                                                       1·,.~.·;::i;,~t,.if~:.,·h~tt~-+4,:;li .\t ...~~ii~:·· ~,·
                                                                                                                                                                                                                              •   ..


                                                                                                                                                                                                                      l I I <:
                                       ;                                                        ".




----··-· iJ                                                                                                                                                                                                               ·~·;-;:
                                                                                         Pati-lot Abetract ~
                                                                                                   PA:r 0061
                                                 E<i"l8TERED
                           . . ']'.
                                  ~

                            . .•.•' J               .AN   ~-                                                                     :p,·rru1
                                                                                                                                 r~IrIfr' : ,-                                         jfffrJf i <·
                          . · )I'          L,.. rns ZTiiii;iliiita j
                                                                                                                                l(•loi;f
                                                                                                                                           e-
                                                                                                                                                            $l                         I· I f la
                                                                                                                                                                                        It'.                1
                                                                                                                                ~I' 'J f~il1!iI
                                                                                                                                 :i.
                              '
                                                                                                                                                                                      :"t' i j'" i
                                                                                                                                                                                      f,fl1 I
                              .·,
                                                                                                                                -          Br
                    ,:,


                            .I                                                     . lleem.                                     f•;as1, ~  i•<,.
                                                                                                                                                                                       '
                                                                                                                                : 1~l1t I                                             ar&I
                                                                                                                                                                                      -!       6'&.         3
                                                                                                                                                                                                            >
   .
   j                                                                                                                            I ·tif ?--1:1-                                                 r ;, . . . _
   I

   !
                             · 1 ~
                                   1.·c:,
                                                                          ~ - ~ A T ~ r . INC.,
                                                                        .. A PA CXIIPCIIATIOI                                   1
                                                                                                                                t
                                                                                                                                           f"I a;
                                                                                                                                               ,~.                                    I'-
                                                                                                                                                                                      fDa..1
                                                                                                                                                                                        if            ~ f:
                                                                                                                                                                                                      :,i
  ·'                       "} i                                                                  10
                                                                                                                                l~ f!f                'i:
                                                                                                                                                      ~!
                                                                                                                                                                                      iii .
                                                                                                                                                                                      . 1,         f
                                                                                                                                                                                                                 I
                                                                          WJ1.t.VN !'. IIIDlINGJOI
                                                                                                                                . .) at,                                                                                      .!
                                                                                                                                                                                                                 f
        "       .                 i.       c:,


       ,.....
       -
                                           l'1
                                           "'°
                                                                          l'IIIM!Sl!s:

                                                                          «oe /ICJIQJCr' IlUVlt
                                                                          Nam! IW.a, M 19454
                                                                                                                        a:             I 1~ t          C
                                                                                                                                                                              I
                                                                                                                                                                                           '1      J
                                                                                                                                                                                                                ·1
                                                                                                                                                                                                                 !            ill
                                                                                                                 h~ ],;~ 1fs I                                            fff Iii                                         . II
                                                                                                                                                                                                                      10·
                                                                                                                                                                                       f    It'

                                                                                                                ,._,, r                ~
                                                                                                                                                >
                                                                                                                                                -
                                                                                                                                                       -
                                                                                                                                                       :r


                                       ''Ille ...... ., .............   c.....                                     Jf .'fl":.
                                                                                                                ,:4.1               ., fit
                                                                                                                                       i ~,
                                                                                                                                         :"
                                                                                                                                                                         '-i           11
                                                                                                                                                                                           0
                                                                                                                                                                                                                      i
                                                                                                                                       0        ...
                                                                                                                                                                                           f
                                                                                         a:r.-.i
                                                                                                                                       "'f .Rt '                                           i
                                                                                                                                                                                           •                          f
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                      i

                                                                                                                                                                                                                 ;I
                                                                                                                                                                                                                 '

                                                                                                                                                                                                                 i
              V <)
               t- T                  GEi.
                          Case 2:19-cv-03133-GEKP Document 1-1 Filed 07/18/19 Page 1 of 4



                      (to be used by c
                                             . .
                                              .
                                                     ..
                                                     . l
                                                           tL'NITEDSTATESDISTRICTCOURT
                                                                 EASTER.~ DISTRICT oF PENNSYLVANIA
                                                                           DESIGNATION FORM
                                                                                                                                         /
                                                                                                                                             Jr) /1'//
                                                                                                                                             7__-uy -
                                                                                                                                             19
                                                              to mdtcate the category of the case for the purpose of assignment to the approprtate calendar)
                                                                                                                                                               31
Address of Plaintiff:            P.O. Box 227, Washington, D.C. 20044
                                                    ---------------------------
Address of Defendant:              408 A ueduct Drive North Wales Penns lvania
Place of Accident, Incident or Transaction:                -~ntgom~~ounty __________________ _


RELATED CASE, IF ANY:                    j
Case Number· _ _ _             -t-- _____                        Judge: _ _ _ _ _ _ _ _ _ _ _ _                                Date Termmated:
                                                                                                                                                    -----
Civil cases are deemed related When Yes 1s answered to any of the followmg questions

      Is this case related to property mcluded m an earlier numbered smt pendmg or withm one year                                YesD                    NoIBJ
      preVIOUsly terminated actir lil this court?

2.    Does this case mvolve the.,same issue of fact or grow out of the same transaction as a pnor smt                            YesD                    NoIBJ
      pending or within one year previously termmated action m this court?

3.    Does this case mvolve the validity or mfrmgement of a patent already in smt or any earlier                                 YesD                    No0
      numbered case pendmg or withm one year previously termmated action ofthIS court?

4     Is this case a second or successive habeas corpus, social secunty appeal, or pro se civil rights
      case filed by the same md1v1dual?
                                                                                                                                 YesD                    No   [I]
                                                                                                                                                                          I
I certify that, to my knowledge, the withm case                                  related to any case now pendmg or withm one year previously termmated a"c on tn
this court except as noted above.

DATE               7/17/2019                                                                                                     DC 241446
                                                                                                                                             Attorney ID # (if appltcab       1


CIVIL: (Place a ,/ in one category only)

A.           Feder,zl Question C,zses:                                                       B.    Diversity Jurisdiction Cases:

01           Indemnity Contract, Marme Contract, and All Other Contracts                     01          Insurance Contract and Other Contracts
0     2      FELA                                                                            0     2     Airplane Personal Injury
03           Jones Act-Personal Injury                                                       0     3.    Assault, Defamation
0     4      Antitrust                                                                       0     4     Marme Personal Injury
                                                                                             os
80    5.
      6.
             Patent
             Labor-Management Relations
             Civil Rights
                                                                                             O 6
                                                                                             0 7
                                                                                                         Motor Vehicle Personal Injury
                                                                                                         Other Personal Injury (Please specify) _ _ _ _
                                                                                                         Products L1ab1hty
                                                                                                                                                                    _

             Habeas Corpus                                                                   0 s         Products L1ab1hty - Asbestos
             Secunties Act(s) Cases                                                          0 9         All other D1vers1ty Cases
             Social Security Review Cases                                                                (Pleasespecify)   _       _ _   _      _   _    _     _
             All other Federal Question Cases
             (Pleasespect!YJ    Collection of Taxes


                                                                            ARBITRATION CERTIFICATION
                                                   (The effect of this certtficatton zs to remove the case from eltgzbtltty for arbttratzon)

                                                           _, counsel of record or pro se plamtJ.ff, do hereby certJ.fy

             Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this c1V1l action cas
             exceed the sum of$150,000 00 exclusive of interest and costs

             Relief other than monetary damages 1s sought.
                                                                                                                                               JUL 18 2019
DATE _7/17/2019
      ____________ _
                                                              -~z::;e,o-  Attorney-at-Law I Pro Se Plaintiff
                                                                                                                                    DC 241446
                                                                                                                                             Attorney ID # (if appltcable)

NOTE. A tnal de novo will be a tnal by Jury only 1fthere has been compilance with F.RCP 38

Ci> 609 (5/2018)
      Case 2:19-cv-03133-GEKP Document 1-1 Filed 07/18/19 Page 2 of 4



                        I:'.'l" THE UNITED STATES DISTRICT COURT
                     FOR TIJE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FOR..1\1

        United States of America                                             CIVIL ACTION

                       v.                                                          ll®          31 3
        William Reddington, Jr., et al.
                                                                             NO.

In. accordance with the CiVIl Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding sai,
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve o
the plaintiff and all other parties, a Case Management Track Designat10n Form specifying the trac
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MA..~AGEME:'.'l"T TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( }

(b) Social Secunty -- Cases requestmg review of a decision of the Secretary of Health                    }
    and Human Services denying plaintiff Social Security Benefits.                                   (

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2        (

( d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                           (

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    conunonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detatled explanation of special
    management cases.)

(f) Standard Management_· Cases that do not fall into any one of the other tracks.



_J_u_Iy_l7_,_2_0_1_9_ _ _
Date
                              &,d            = ~.
                                    Attorney-at-law
                                                    {~h-             United States of America
                                                                        Attorney for
 (202) 514-5153                    (202) 514-6866                     Catriona.M.Coppler@usdoj.go

Telephone                           :FAX :'.'lumber                      E-Mail Address


(Civ. 660) 10/02




                                                                                         JUL 18
    Case 2:19-cv-03133-GEKP Document 1-1 Filed 07/18/19 Page 3 of 4




                             Civil Justice Expense and Delay Reduction Plan
                            Section 1:03 - Assignment to a Management Track

    (a)         The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)          In all cases not appropnate for assignment by the clerk of court to tracks (a) through (d), the
plamtiff shall subnut to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiffbeheves the case requires Standard Management or
Special Management In the event that a defendant does not agree with the plaintiff regardmg said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plamtiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)        The court may, on its own imtiative or upon the request of any party, change the track
assignment of any case at any time

     (d)         Nothmg m this Plan is intended to abrogate or limit a judicial officer's authonty in any case
pending before that Judicial officer, to direct pretnal and trial proceedmgs that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduct10n.

     (e)        Nothmg m this Plan is intended to supersede Local Civil Rules 40.1 and 72 1, or the
procedure for random assignment of Habeas Corpus and Social Secunty cases referred to magistrate Judges
of the court.

                            SPECIAL MA.."lAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                               Civil Justice Expense and Delay Reduction Plan)                                  J
     Special Management cases will usually mclude that class of cases commonly referred to as "complex
htigat10n" as that term has been used m the Manuals for Complex Litigation. The first manual was prepare
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared m 1985. This term 1s
mtended to mclude cases that present unusual problems and require extraordmary treatment. See §0.1 ofthl
first manual. Cases may require special or mtense management by the court due to one or more of the
followmg factors. (1) large number of parties; (2) large number of clalillS or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preservmg evidence, (6) extensive discovery,
(7) exceptionally long time needed to prepare for disposition; (8·) decision needed withm an except10nally
short time; and (9) need to decide prehmmary issues before fmal disposition It may mclude two or more ·
related cases. Complex litigation typically includes such cases as antitrust cases; cases mvolving a large
number of parties or an Ulllllcorporated associat10n oflarge membership; cases mvolving requests for
mjunctive relief affecting the operation of large busmess entitles; patent cases; copynght and trademark      .
cases; common disaster cases such as those ansing from aircraft crashes or manne disasters, actions brought
by individual stockholders; stockholder's denvative and stockholder's representative actions; class actions or
potential class actions; and other c1V1l (and cnmmal) cases involving unusual multiphc1ty or complexity of
factual issues. See §0 22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
                                     Case 2:19-cv-03133-GEKP Document 1-1 Filed 07/18/19 Page 4 of 4
JS 44 (Rev 02/19)
                                                                                            i
                                                                                                                  COVERSHEET                                                                           19                          3133
T'he JS 44 c1VII cover sheet and the mfonnatto                                             ffi           replace nor supplement the filmg and service of pleadmgs or other papers as requrred by_law except as
provided by local rules of court flus form, a                                             iit\1         onference of the l:ruted States m September 1974, is requrred for the use of the Clerk of Court for the
purpose of IIlltlatmg the CIVIi docket sheet (SE                           'STRUC770NS ON NEXT PAGE OF THIS FORM J

I. (a) PLAINTIFFS                                                                                                                          DEFENDANTS
 United States of America                                                                                                                William Reddington. Jr

     (b) County of Residence of Frrst Listed Plamttff                                                                                      County of Residence of Frrst l.1sted Defen
                                          (EXCEPT IN US PLAINTIFF CASES)                                                                                                       (L'V l.:.S PLAINTIFF
                                                                                                                                           J\JOTE        U',i LANDCONDEMNATIOJ\J CA                      .S, USF THE lOCATION OF
                                                                                                                                                         THE TRACT OF LAND INVOI. V D


     (c) Attorneys (Finn Name, Address. and Telephone Number)                                                                               Attorneys (If Known)

 Catriona M Coppler, US Department of Justice, Tax Division, P 0. Box
 227, Ben Franklin Station, Washington, DC 20044, (202) 514-5153

             SIS OF JURISDICTION (Place an ·x                                                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Placean "X"'mO


f)
                                                                                mOneBoxOnly)                                                                                                                                      eBoxforP1a1nuff
                                                                                                                                   (For Diverszf:), Cases Only)                                                   and One Box/or D endant)
            S Government                         '.1 3 federal Quesuon                                                                                        PTF                 DEF                                              F     DEF
             Plamnff                                         (US Govenuneni Not a Party)                                       C1Uzen of Tlus State           '.1 I               '.1 I       Incorporated or Prmc1pal Place             '.1 4
                                                                                                                                                                                                of Bus mess In Tlus State

'J 2     IJ S CJovernment                        '.1 4    D1vers11J,                                                           Citizen of Another State                '.1 2       '.J   2    Incorporated and Pnncipal Place                          '.1 5
             Defendant                                      (Indzcate Ott::enship of Parnes zn Item ill)                                                                                         of Busmess In Another State

                                                                                                                               Cil!zen or Subject of a                 '.1 3       '.1   3    Foreign !II anon                                         '.1 6

IV. NATURE OF SUIT (Place an                                 '"X "znOneBoxOn/y)                                                                                                     Chck here for Nature of Sutt Code Desm
                                                                                                                                  FORFEITURE/PENALTY
'.1 I ! 0 Insurance                             PERSONAL IN.Jt'RY                              PERSONAL INJrRY                        :J 62 5 Drug Related Setznre            :J 422 Appeal 28 l"SC I 58
:'.1 120 Marme                             :'.1 310 Atrplane                           '.1 365 Personal lnJury                                   of Property 21 USC 881       '.1 423 Withdrawal
:J 130 Miller Act                          :J 315 Airplane Product                                  Product Ltabdt!J,                  '.1 690 Other                                   28 use   157
:'.1 140 Negotiable Instrument                        Ltabihty                         '.1 36 7 Health Carel
n 150 Recovery of Overpayment              rJ 320 Assault Libel &                                  Pharmaceuucal                                                                   PROP RTY RIG              S
          & Enforcement of Judgment                   Slander                                      Personal Iniury                                                            n 820 Copynghts                          '.1    4 30 Banlcs and
'.1 15 l Medicare Act                      '.1 330 Federal Employers'                              Product L1abthty                                                         n      830 Patent                          :'.1   450 Conunerc
n 152 Recovery of Defaulted                           l1abih!J,                        rJ 368 Asbestos Personal                                                               '.1 835 Patent· Abbreviated               '.1   460 Deportatio
          Student Loans                    '.1 340 Manne                                            Injury Produ,t                                                                     New Drug Apphcatton             .'.1   470 Racketeer
           (fxcludes Veterans)             '.1 34 5 Manne Product                                   Ltabih!J,                                                                 :'.1 840 Trademark                                   Corrupt 0
:'.1 I 5 3 Recovery of Overpayment                    L1ab1h!J,                            PERSONAL PROPERTY 1----_.L,.A..,B..,o...,._ _ _""""'"="""'o....,,a.i;..,S..,E..,c,.u                   ..:ru..._T,_Y,___--I ;J     480 Consumer
          ofVeteran·s Benefits             '.1 350 Motor Vehicle                        , 370 Other Fraud                              '.1 710 fair Labor Standards           '.1 86! HIA (1395m                        '.1   485 T~lephone
'.1 160 Stockholders· Sutts                rJ 355 Motor Velucle                        '.1 37! Truth m Lendmg                                    Act                          '.1 862 Black Lung (923)                             Protect10n
:J 190 Other Contract                                Product L1abth!J,                 '.J 380 Other Personal                          '.1 720 Labor'Management               :'.1 863 DIWC/DIWW (405(g)J              '.1    490 Cable/Sat
'.1 19 5 Contract Product Ltabihty         :J 360 Other Personal                                   Property Damage                               Relations                    :J 864 SSID Title XVI                    '.1    850 Secunttes/ •.      od1t1es,
:'.1 196 Francluse                                   Injury                            :'.1 385 Property Damage                        '.1 740 Radway Labor Act               '.1 865 RSI (405(g))                                 Exchange
                                           0 362 Personal lnJwy ·                                  Product Liability                   '.1 75 l Farmly and Medical                                                     :'.1   890 Other Statuto AcUons
                                                     Medical Mal racnce                                                                          Leave Act                                                             :'.1   891 Agncultural cts
.____      RE___AL=-P
                    ..R..aO=P..
                             E..    Y...__-+---CIVI
                                R.T...            .........L=Rl=G..H...T..aS....._ _+-....P...Rl=SO
                                                                                                  ....
                                                                                                     N..
                                                                                                       ER
                                                                                                        ......P
                                                                                                              ..E""T"'IT
                                                                                                                    .....l.aO...
                                                                                                                              N..S---1'.1 790 Other Labor Lmgauon           :::FE~~D~~ERAL~:::T~AX:::s:u~IT~S~-:::      ~     89 3 E.nv1ronmen I Matters
 :J 210 Land Condernnauon                  '.1 440 Other Civil Rights                         Habeas Corpus:                           '.1 791 Employee Reuremen                   870 Taxes (l: S Plamt1ff            '.1    895 Freedom ofl formation
 :'.1 220 Foreclosure                      n 441 Voung                                 :'.1 46 3 Ahen Detamee                                   Income SecuntJ, Ac                     or Defendant)                               Act
 :'.1230RentLease& Ejectment               n 442 Employment                            '.1 510MoUonstoVacate                                                                  '.1 871 IRS -ThtrdPartJ,                 '.1    896Art11trauon
 :'.1 240 Torts tn Land                    '.1 443 Housmg/                                         Sentence                                                                            26 l:5C 7609                    :J     899 Admmtstrau e Procerlure
 :'.1 24 5 I ort Product L1abihty                    AccommodatIOns                    '.J 5 30 General                                                                                                                            AcVRevtew o Appeal of
 :'.1 290 All Other Real Property          O 445 Amer w/D1sabihUes · '.1 535 Death Penalty                                                       IMMIGRATION                                                                       Agency Dep ·on
                                                     Employment                               Otlle"                                   .'.1 462 J\Jaturaltzanon Appltcatton                                            '.1    950 Const1tut10ha t!J, of
                                           :'.1 446 Amer w/Disabihttes . :'.1 540 Mandamus & Other                                     '.1 465 Other Immigration                                                                   State Statute
                                                     Other                             '.J 550 c,,11 Rights                                     Actions
                                            "J 448 f.ducal!on                          '.1 555 Pnson CondtUon
                                                                                       '.J 560 CMI Detamee ·
                                                                                                   Concltttons of
                                                                                                   Confinement


                                         Removed from                     '.1 3       Remanded from                    '.1 4 Remstated or              0 5 Transferred from                   '.1 6 MulttdJStnct
                                         State Court                                  Appellate Court                          Reopened                    Another D1stnct                             L1t1gatton .
                                                                                                                                                                (specify)                              Transfer
                                                     Cite the U S Ctvd Statute under whi.ch you are filmg (Do not cite jurisdictional statutes unless diversity)
                                                      26 U S C. Section 7402 and 7403
VI. CAGSE OF ACTION 1-B-n_e_f_de_s_cn-,p-tt_o_n_o_fc _ a _ u s _ e - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - + - < i - - - - -
                                                       Reduce federal tax assessments to Judgment and foreclose federal tax liens
VII. REQlJESTED IN    :J CHECK fr THIS IS A CLASS ACTION                                                                           DEMAND$                                                CHECK YES only if demanded m co
     COMPLAINT:           L'NDERRULE23,FRCvP                                                                                          396,12578                                           JURY DEMAND:         n Ye
VIII. RELATED CASE(S)
                        (See znstructzons)
      IF ANY                               JCDGE                                                                                                                                DOCKET NUMBER
DATF
 07/17/2019
FOR OFFICE USE ONLY

    RECEIPT#                              AMOL'N;J                                                APPL YING IFP                                             JL'DGE                                      MAG Jl,'DGE
